Title: To George Washington from Martha Dangerfield Bland, 14 April 1791
From: Bland, Martha Dangerfield
To: Washington, George



Sir,
Cawson [Va.], April 14th 1791

When I did myself the honour to write to you upon the Subject of My Slave withheld by the Quakers of Phyladelphia it was by the advice of a lawer Eminent in the Country—that it was necessary to apply to a power Superior to the Executive of that State, I meant not Sir, to intrude my request upon you, as Mr Randolph seems to hint, but I have the pleasure to find, that however dignified you are in your public character, your Mind, is infinitely Superior to the fancied greatness which accident has made so important in others.
I beg pardon for all the trouble I have given you on two occasions, & be assured that I will never plague you again.
I woud ask you to Visit Cawson but apprehend it woud be a useless invitation, & perhaps it may be deem’d presumtuous. Adieu Sir! May you injoy Every blessing this world Can Give You.

M. Bland

